THE THIRTEENTH COURT OF APPEALS

                                      13-15-00053-CV


                           In the Interest of H. M. C. S., a child


                                    On Appeal from the
                       24th District Court of DeWitt County, Texas
                             Trial Cause No. 14-10-23,209


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellants, although they are exempt

from payment due to their affidavit of inability to pay costs.

       We further order this decision certified below for observance.

February 26, 2015